Citation Nr: 0333142	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
disability, to include peptic ulcer disease.

3.  Entitlement to a compensable evaluation for service-
connected left knee strain, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, received in October 2002, the 
veteran requested a personal hearing before the Board.  In a 
statement received in November 2002, the veteran indicated in 
writing that he no longer wanted a hearing when the RO 
offered him options on the type of personal hearing he wanted 
before the Board.  Because the veteran also indicated in 
writing that he did not understand those options, the RO 
called the veteran on February 18, 2003, to verify whether he 
wanted a hearing, or needed some additional time.  All of the 
hearing options were explained to the veteran, and the 
veteran stated that he wanted his file to go the Board for a 
decision; and that he did not want a hearing.  The veteran's 
request for a personal hearing is therefore withdrawn.  

Although service connection for low back disability was also 
denied by the RO, the veteran did not list this issue in his 
October 2002 substantive appeal.  This issue is therefore not 
in appellate status.  However, in a May 2003 statement, the 
veteran indicated that he wanted to reopen his low back 
claim.  This matter is therefore referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran does not suffer from PTSD related to active duty 
service. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107, 5303 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation as it regards the issue of 
service connection for PTSD in this decision.  The record in 
this case includes the veteran's service medical records, his 
201 personnel file, and post-service private and VA treatment 
records.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
August 2000, the veteran underwent a VA psychiatric 
examination for the purposes of evaluating post-traumatic 
stress disorder, and a medical opinion was obtained.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue in this decision on appeal 
that has not been obtained by the RO.  Under these 
circumstances, no further action is necessary to assistant 
the claimant with this claim.  

The Board also finds that all VCAA notice requirements have 
been met.  Letters from the RO to the veteran in January 
2001, March 2001 and February 2002 clearly informed him of 
the provisions of VCAA with regard to what evidence he must 
obtain and which evidence VA would assist him in obtaining.  
Moreover, the statement of the case in October 2002 advised 
of the type of evidence necessary for him to prevail with his 
claim.  The Board therefore finds that the veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

However, in the present case there is no indication that he 
has any additional evidence or that he wants his appeal held 
in abeyance for the remainder of any period for submitting 
additional evidence.  In a February 2003 statement, the 
veteran's representative certified that the veteran wanted 
appellate review based on the evidence now of record.  The 
Board therefore finds that there is no prejudice to the 
veteran as a result of any legal deficiency in the VCAA 
notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the veteran has one year to provide additional 
information or evidence.  The record shows that the veteran 
wishes to proceed with appellate review based on the evidence 
or record for this issue on appeal.

II.  Factual background

Service medical records are silent for any complaints of or 
treatment for a psychiatric disorder.  Service personnel 
records show that the veteran's military occupational 
specialty was a unit supply specialist.  He received an Army 
Service Ribbon, Overseas Service Ribbon, Good Conduct Medal, 
and Expert Badge (Rifle).  He spent 18 months overseas in 
Germany.  

A report of accidental injury reveals that the veteran was 
involved in a motor vehicle accident while stationed in 
Germany in March 1983.  

Private medical records show that in April 1998, the veteran 
was disabled, and found to have a herniated disc.  This was 
discussed in a letter from the veteran's private physician, 
Dr. Arguello, in October 2001.  

Private medical records show that in September 1998, Dr. 
Shockney, a Ph.D, wrote a letter to the veteran's treating 
physician Dr. Arguello.  Therein, Dr. Shockney stated that he 
was treating the veteran for the psychological effects of an 
industrial accident, as it regarded medication management for 
the veteran's depression and anxiety.  Dr. Shockney shared 
his psychological findings, in summary, as follows.  In 
January 1996, the veteran was seen by Dr. Shockney as a 
result of a severed (amputated) right index finder he 
sustained in an industrial accident and the severe emotional 
symptoms he exhibited associated with the incident.  As a 
result of the work-related injury, the veteran developed a 
fear of machinery and was diagnosed with acute stress 
disorder, accompanied by features of situational depression.  
In May 1997, further psychological testing was done because 
the veteran had severe depression.  The veteran noted that he 
did not have these emotional problems prior to the amputation 
injury.  The diagnostic impression was Axis I, major 
depression, single episode, situational, severe; possible 
post-traumatic stress disorder; and possible anxiety 
secondary to limitations.  

Several questions were posed to Dr. Shockney from a law firm 
interested in the veteran's injury.  Dr. Shockney answered 
that the veteran's then current psychological problems were 
either directly or indirectly related to his December 1995 
work injury.  If the veteran had been provided psychotherapy 
at the time of the injury, the magnitude of his current 
psychological concerns may have been less.  Dr. Shockney 
stated that the April 1998 injury may have reinforced the 
existing psychological problems suffered by the veteran, 
however, the magnitude of his psychological malperformance 
appeared related to the amputation and possibly a delayed 
psychotherapeutic intervention needed for the issue of 
amputation.  Dr. Shockney stated that it was difficult to 
ascertain what contribution to his psychological performance 
the veteran's personal life issues had made, and that the 
injury and poor coping skills response had contributed to an 
element of erosion with regard to the veteran's family 
dynamics.  

In March 2000, the veteran was seen at VA for an initial 
assessment.  He reported that his major problem was with 
anger and that it began around the time that he was in the 
military.  He reported that it had intensified since he was 
injured on the job and now home on worker's compensation.  He 
reported being married with two children.  He felt that he 
was verbally abusive towards his family and that he pushed 
them away.  He was afraid that his anger would end his 
marriage.  He reported having difficulty in the Army, but did 
not elaborate.  The assessment by the licensed social worker 
was PTSD with depression.  Referral was made for a medication 
evaluation.  The examiner stated that the veteran was quite 
depressed and appeared to be holding in considerable rage and 
anger.  In further examination that day, the veteran reported 
having irritability and rage, insomnia and nightmares.  He 
recalled 2 incidents in service that were bothersome and the 
source of his recurrent nightmares.  One was a car accident 
where he was a passenger and people in the other vehicle were 
killed.  The other was during practice with live ammunition 
when he witnessed a company commander sustain an explosion 
that blew his face and limbs off.  The second examiner stated 
that the veteran was quite depressed and over controlled.  
Psychomotor activity was retarded.  There was no evidence of 
psychosis noted on brief examination.  He was then given 
medication.  

In April 2000, the veteran was seen at VA for medication 
evaluation.  He continued to look depressed.  His 
productivity was still reduced, but he looked better and 
indicated that he felt better.  He reported that he was 
sleeping better and that his nightmares were not as bad.  The 
veteran's dosage of Prozac was increased.  

In May 2000, the veteran was seen again at VA for medication 
evaluation.  He was doing better, was more articulate and 
less withdrawn.  He reported that he could not stand crowds 
and reported being isolated.  The nightmares had all but 
disappeared or he at least claimed no memory of nightmares 
when he awoke.  His affect was still blunted and Clanzapine 
was added to his medication.  

In May 2000, the veteran submitted a stressor statement and 
indicated that he had seen people being ejected, with bloody 
faces, following the car accident in Germany in service.  The 
veteran again reported the incident involving live rounds 
while stationed in Georgia.  The incident involved seeing the 
face, arms and legs of the commander being blown off with the 
veteran reporting he never heard if the commander survived.  

At VA examination in August 2000, the examiner was asked to 
evaluate the presence of PTSD in the veteran.  The examiner 
had access to and reviewed the veteran's claims folder.  His 
employment history was noted, to the effect that he had been 
working at a steel company until April 1998 when he was put 
on workers compensation.  Before that, he worked at an 
asbestos company, and prior to that job he was in the 
military.  

The veteran reported being treated for depression, and that 
he had no psychiatric episodes.  He took Prozac, Prevacid and 
Ampicillin medications.  The veteran reported that, with the 
Prozac, his sleep was good and he did not have anymore 
dreaming.  He reported having a good appetite.  He described 
his day as one where he arose at 6:00 am, read the newspaper 
and drank coffee.  After taking his child to school, he 
watched television and worked in his garden, which he really 
enjoyed.  After supper, he talked with his wife, watched his 
child's football game and went to bed around 10:00 p.m.  The 
veteran reported that he did not have any crying spells but 
that he felt hopeless, helpless and worthless.  He had 
suicidal ideation with no imminent plan and his religion 
would prevent him from doing this.  He was irritable and 
reported having difficulty.  In spite of his irritability, 
the veteran had not been involved in any fist fights, no 
speeding tickets, and he had not been arrested and had not 
been fired from any job.  The examiner stated that the 
veteran had been abusing alchohol by drinking a case of beer 
or more five out of seven days a week.  His wife was very 
concerned about his drinking, and the veteran denied that he 
had an alchohol problem.  He denied drug usage.  He reported 
being in pain daily, and that he was never pain-free 
(referring to his back).  He used to attend church but had 
not been there in awhile.  He swam on a regular basis, and 
liked gardening and watching his son play football.

As far as the stressor statement, the examiner noted that the 
veteran witnessed a rollover of a semi on a rain-swept 
highway in Germany when he was driving back to the base.  
Apparently there were successive collisions as people were 
trying to stop to avoid the wreck.  He also described an 
incident where a tank round did not go off and when the 
commanding officer went out, that officer was injured by the 
exploding round.  In any event, the veteran had had dreams 
about these events and he said that he had awakened out of 
dreams acting as if he were still in them.  He reported that 
he was not having those dreams anymore and that is why he 
thought that he was better.  

Mental status examination revealed that the veteran was 
casually dressed and looked his stated age.  He was somewhat 
flat during his presentation and affectless.  His affects 
were isolated.  He laughed appropriately a couple of times in 
the interview.  There were no soft signs of psychosis.  No 
delusional or hallucinatory experiences, no idiosyncrasy in 
the way that he used language.  Cause and effect thinking was 
maintained.  He used language abstractly.  There was suicidal 
ideation but no imminent plan.  There was no homicidal 
ideation elicited.  On formal testing the veteran could 
estimate the passage of time during the interview.  He was 
oriented to time, place and person.  Recent and remote memory 
were grossly intact.  Judgment seemed adequate for the 
situation.  

In the discussion section, the examiner, who was a medical 
doctor and the staff psychiatrist, stated:

This veteran seems to have developed a depressive 
disorder following his being laid off at (the steel 
company) following a Workmen's Compensation injury.  I 
do not find any evidence for post-traumatic stress 
disorder in this veteran.  

The diagnoses were Axis I:  1. major depressive disorder 
secondary to back injury and being laid off from work; 2. 
alchohol dependence, Axis V: GAF (global assessment of 
functioning) score related to the depression of 50; GAF score 
related to alcohol dependence of 50.  Overall GAF score of 
50, related to the veteran's hopelessness, helplessness, 
suicidal ideation, low energy, social isolation, and chronic 
pain.  The veteran was considered competent for VA purposes.   

VA treatment records for the remainder of 2000, show that the 
veteran was seen for symptoms considered related to PTSD.  
The diagnosis of PTSD was even given on treatment records by 
the examiners who treated the veteran and prescribed 
medication.  In November and December 2000 the veteran was 
seen for medication for PTSD and depression.  It was at that 
time that he reported having increased nightmares and 
symptoms after being denied benefits by VA.  

In February 2001, the veteran was seen for a mental health 
intake assessment by VA.  The veteran presented with problems 
related to incidents in service, problems sleeping and 
suicidal ideation.  His substance abuse history was 
indicated, and his family, social, legal, and military 
histories were indicated and described.  In his military 
history, the veteran denied any combat experiences.  He did 
not state any stressors associated with the military.  He 
only indicated that he had injured his back and knees in 
service.  Mental status examination revealed that the veteran 
was oriented in all areas, and that his behavior was 
appropriate.  He was goal oriented, neat and clean.  His mood 
was depressed.  His memory was intact for both remote and 
recent memory.  He admitted to suicidal ideation but denied 
any attempts.  

In the assessment section, the examiner noted that the 
veteran began having problems when he stopped working and had 
time and energy to think about his issues that had been with 
him since the time in the military.  He had used his job as 
an escape from his problems.  He only presented for treatment 
when he felt that his marriage was in jeopardy.  The examiner 
noted that this was a common occurrence with veterans with 
PTSD.  The Axis I diagnosis was PTSD, and Axis IV, severe, 
problems related to primary support group, employment 
problems, and financial problems; and Axis V; GAF of 40.  
Again, it is noted that the veteran did not relate any 
inservice stressors during this evaluation, nor was the 
diagnosis of PTSD rendered based upon any discussion about 
the veteran's military service.  

In March 2001, the veteran was seen at the VA mental health 
clinic again, and he presented with severe depression and 
anxiety.  The diagnosis was Axis I., PTSD and Axis IV, 
severe, problems related to primary support group, employment 
problems and financial problems; and Axis V, GAF 40.  

In April and May 2001, the veteran was seen at VA for 
individual therapy, and the primary diagnosis was PTSD.  In 
September 2001, the psychiatric treatment notes indicated 
that the veteran's primary diagnosis was major depression.  
In November 2001, VA treatment records noted that the veteran 
was seen for medication evaluation regarding PTSD.  

On March 13, 2002, the veteran was seen for medication 
evaluation regarding PTSD and depression.  His mood was no 
longer depressed and the nightmares were gone.  On March 15, 
2002, the veteran presented at the VA mental health clinic 
with severe depression and anxiety.  The initial diagnosis 
was PTSD.  It was noted that the veteran had depression and 
anxiety, and those conditions were being monitored.  



III.  Legal analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of  symptomatology after service 
is required to support a finding  of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided  
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

At this point the Board notes that evidence in the claims 
file regarding a diagnosis of PTSD includes conflicting 
diagnoses.  Specifically, while some VA medical records, 
including VA medical statements during VA treatment, find 
that the veteran has PTSD, an August 2000 VA examination 
report shows that the veteran did not meet the full criteria 
for a diagnosis of PTSD.

The Board first notes that the evidence does not show that 
the veteran participated in combat, nor does he allege combat 
stressors.  Rather, the stressors claimed by the veteran 
involve memories of a motor vehicle accident in service where 
passengers in other vehicles were killed; and witnessing his 
commander's tragic accident with live ammunition.  

The record does not show any psychiatric treatment in 
service.  VA medical records showing ongoing evaluation for 
the veteran's prescribed medications, also include that the 
veteran was being medicated for, or treated for post-
traumatic stress disorder.  At other times, these VA records 
indicate that the veteran was being treated for depression.  
Nonetheless, there is no indication or suggestion that when 
the diagnosis of PTSD was rendered on any of the VA treatment 
records, that it was based specifically as a result of an in-
service stressor.  

On the other hand, the VA examiner who conducted the August 
2000 examination indicated that the veteran did not have a 
diagnosis of PTSD.  The veteran's claims folder was available 
for and reviewed and the veteran was being evaluated for the 
express purpose of determining whether he had PTSD.  The VA 
examiner opined that the veteran had major depressive 
disorder secondary to his back injury.  Private treatment 
records show that the veter and had two industrial accidents, 
the back injury in April 1998 and amputation of a finger in 
December 1995.  Concerning the amputation, private medical 
records and letters between the veteran's physicians and law 
firm show that he suffered psychological trauma associated 
with the amputation, including possible post-traumatic stress 
disorder.  Significantly, the VA examiner who evaluated the 
veteran in August 2000, and who reviewed the veteran's claims 
file in addition to examining the veteran, opined that the 
veteran seemed to have developed a depressive disorder 
following his being laid off after a workers compensation 
injury that the he did "not find any evidence of post-
traumatic stress disorder in this veteran."  Private 
examiners and the VA examiner asked to review the claim to 
determine the presence of PTSD all appear to indicate that 
the veteran's psychological problems are related to one or 
both of his industrial accidents.  

After reviewing the record, the Board finds the August 2000 
VA examination report to be persuasive.  It was based on a 
review of the claims file, and the examiner acknowledged the 
stressful events during service.  This is significant in that 
with knowledge of the specific inservice events cited by the 
veteran, the examiner had an opportunity to relate the 
veteran's current psychiatric symptomatology to those events 
if that was in fact his medical opinion.  The examiner also 
recounted the veteran's medical, occupational and social 
history in some detail.  The examiner also expressly noted 
the veteran's subjective complaints.  A mental status 
examination was then conducted.  The August 2000 examination 
report is highly persuasive in that it is not only based on 
examination and a review of the claims file, the examiner 
emphatically stated that he found no basis for diagnosing 
PTSD; and he essentially suggested that the veteran suffered 
a psychiatric disorder related to his industrial accident, a 
finding which is also supported to a large degree by the 
veterans' private medical records.  Based on the results of 
this comprehensive VA examination in August 2000, there was 
no Axis I diagnosis of PTSD.  

The Board again acknowledges that the veteran has been 
attending PTSD therapy meetings and that some medical 
personnel associated with such treatment have reported PTSD.  
However, for the reasons set forth above, the Board finds 
that the August 2000 examiner's findings are entitled to more 
weight.  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied.




REMAND

Regarding entitlement to a compensable evaluation for left 
knee strain, status-post arthroscopy, the Board notes that 
the veteran in May 2003 has submitted directly to the Board 
private treatment records regarding his left knee.  
Regulation 38 C.F.R. § 19.9(a)(2) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a).  In view of the Federal 
Circuit's holding, it now appears that such additional 
evidence must now be returned to the RO for preliminary 
review.  Moreover, in light of the veteran's implicit 
indication that his left knee is worse than currently 
evaluated, he should be afforded another VA orthopedic 
examination to determine the current severity of his service-
connected left knee disability.  

Regarding the claim for service connection for the claimed 
ulcer disease, service medical records show that the veteran 
was treated in service in March 1983, April 1985, and May 
1985 for gastrointestinal related symptoms.  At VA 
examination in August 2000, peptic ulcer disease was found, 
with a history of serum positivity for H. pylori and with 
symptoms of reflux, and a normal examination.  A nexus 
opinion should be obtained, as to whether any current 
symptoms that the veteran has are related to his inservice 
symptomatology.  

Accordingly the claim is remanded to the RO for the following 
development:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L.  
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected left knee disability on appeal.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
concerning the veteran's orthopedic 
disability should address whether any 
pain (including painful motion or pain 
with use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current medically diagnosed 
gastrointestinal disorder, to include 
peptic ulcer disease, is related to 
inservice stomach complaints in 1983 and 
1985.  A complete rationale should 
accompany the solicited and stated 
opinions.  The claims folder must be made 
available to the examiner for review 
before the examination.  

4.  After completion of the above, the RO 
should review the expanded record, 
including all evidence received since the 
statement of the case.  The veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



